Citation Nr: 0738595	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  98-19 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a below-the-knee 
amputation of the left lower extremity.


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  The case was previously before 
the Board in June 2003 at which time the Board denied service 
connection for a below-the-knee amputation of the left lower 
extremity, to include as secondary to the veteran's service-
connected left great toe fracture residuals.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (the Court) which, by way of a March 2006 
Order, vacated the Board's decision and remanded the case for 
additional development pursuant to the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  

The Secretary thereafter appealed to the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit), but 
before that tribunal could issue a decision the Secretary 
moved to dismiss his appeal.  The Federal Circuit granted the 
Secretary's motion in July 2007 and dismissed the appeal.  
The case is now once again before the Board pursuant to the 
Court's March 2006 Order, and has been advanced on the docket 
due to the veteran's advanced age.  See 38 C.F.R. § 20.900(c) 
(2007).  

The Board notes that in June 2005, while the veteran's appeal 
was pending before the Court, his attorney filed with the RO 
what was characterized as a "request to reopen the veteran's 
claim for service connection for amputation below the left 
knee."  See Facsimile Transmission from attorney dated June 
5, 2005.  Based on this correspondence, the RO issued a 
rating decision in October 2005 which reopened the claim and 
denied it on the merits.  The veteran, through counsel, 
thereafter perfected an appeal of the October 2005 rating 
decision.  Upon the filing of the veteran's Substantive 
Appeal in the purported claim to reopen, the appeal was 
assigned the docket number 06-31 621A.  The appeal that was 
pending at the Court had already been assigned the earlier 
docket number 98-19 636A.

Although the RO's October 2005 rating decision purportedly 
reopened the veteran's service-connection claim for a below-
the-knee amputation of the left lower extremity and denied it 
on the merits, the RO was without jurisdiction to consider 
the matter as the issue of service connection for the 
veteran's left leg amputation was still pending before the 
Court at that time.  The Board likewise cannot consider any 
purported "claim to reopen" in the absence of a final Board 
decision on the underlying service-connection claim for a 
left leg amputation.  Moreover, without a final Board 
decision, the veteran is not obligated to submit new and 
material evidence to reopen his claim as there is no claim in 
need of reopening.  

While the veteran styled his June 2005 claim as one to 
reopen, it is clear that the benefit actually sought was 
service connection for his below-the-knee amputation of the 
left lower extremity.  Because such claim is identical to 
that at issue in the veteran's earlier appeal, the Board is 
consolidating both appeals under the older docket number, 98-
19 636A, and will address all the veteran's contentions in a 
single issue on appeal, that of service connection for a 
below-the-knee amputation of the left lower extremity.  
As explained below, this matter requires additional 
development pursuant to the Court's March 2006 Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This appeal arises out of the veteran's contention that he 
suffered a crush injury to the left lower extremity during 
service which resulted in vascular problems and an eventual 
below-the-knee amputation.  The veteran is already service 
connected for residuals of a left great toe fracture with 
osteomyelitis resulting from an in-service accident in which 
his toe was smashed between two landing craft.  The veteran 
maintains that in addition to his left great toe, his entire 
left leg from the knee down was injured in the landing craft 
accident.  He specifically contends that crush injuries to 
the left leg and foot sustained during the accident led to 
vascular difficulties which eventually required amputation.  
For reasons explained below, the Board must remand the case 
for further development.

In denying the veteran's claim in June 2003, the Board noted 
that there was no objective evidence in the record to support 
a finding that the veteran sustained injuries to any part of 
the left lower extremity other than the great toe in-service.  
The Board also rejected an opinion from the veteran's private 
vascular surgeon because it was based on an "inaccurate 
factual premise," namely that the veteran suffered injuries 
beyond the left great toe fracture as part of the landing 
craft accident.  

In its March 2006 Order, however, the Court vacated the 
Board's decision, finding that VA failed to provide the 
veteran with adequate notice under the VCAA of the evidence 
needed to substantiate his claim.  The Court specifically 
noted that while the veteran was provided with adequate 
notice regarding the evidence needed to show a relationship 
between his left leg amputation and service-connected left 
great toe fracture, such did not address the veteran's 
primary contentions.  The Court observed that the veteran had 
not asserted that his amputation was caused by his service-
connected toe fracture, but rather that he suffered other 
injuries during his in-service accident (i.e. to the entire 
left lower extremity from the knee down) which eventually led 
to his amputation.  The Court found that none of the VCAA 
notice letters of record directly addressed the veteran's 
assertions, and that none "informed the [veteran] that he 
needed to submit, or could submit, other evidence to 
corroborate his account of the in-service injuries," namely 
that he suffered left lower extremity injuries during the 
landing craft accident beyond those involving the left great 
toe.  The Court accordingly vacated the Board's decision and 
remanded the case for the purpose of providing the veteran a 
VCAA notice letter which more closely addresses his 
contentions on appeal.  The Court ordered that on remand the 
veteran be provided with a VCAA notice letter which advises 
him that he should submit evidence showing that he sustained 
injuries beyond a left great toe fracture during the in-
service accident, and that such injuries led to his left leg 
amputation.

The veteran's attorney recently submitted a letter to Board 
stating, "[p]lease note that the veteran waives his right to 
VCAA notice" (emphasis in original).  Absent the decision of 
the Court in this matter, it is problematic whether this 
single sentence constitutes an adequate waiver.  It provides 
no description or other explanation as to the exact nature of 
what was being waived.  It is not clear whether the intent is 
that all VCAA notice defects are being waived, or only some 
specific defect.  .

Further, the attorney had previously advocated that a Court 
remand was necessary because of the inadequacy of the VCAA 
notice that initially had been provided to the veteran.  In 
fact, the veteran's attorney devoted several pages of her 
February 2004 brief to the necessity of compliant VCAA 
notice.  A subsequent memorandum of law dated in June 2005 
focused solely on this topic.  The Court concurred with the 
attorney's assertion that that the VCAA notice provided was 
inadequate and vacated the prior BVA decision and remanded 
the case to the Board.  In any event, for the reasons 
explained below, the attorney's current cursory statement is 
insufficient to override the direct order of the Court to 
remedy the VCAA defect that was the focal point of the 
attorney's advocacy in litigation. 

The Court has held that VA had not provided the veteran with 
an adequate VCAA notice letter and ordered VA to cure the 
defect.  The Court's decision is now the law of the case in 
this matter and is binding upon the parties.  See generally 
Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (observing 
that under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and therefore, the Board is not free to do anything contrary 
to the Court's prior action with respect to the same claim).  
Because the Board is bound by the law of the case doctrine to 
implement the Court's March 2006 Order, the Board will remand 
the case for the additional VCAA compliance action described 
above.



Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with a notice 
letter regarding his service-connection 
claim for a below-the-knee amputation of 
the left lower extremity which complies 
with the notification requirements of the 
VCAA.  Such letter should advise the 
veteran of the need to submit evidence 
showing that he sustained left lower 
extremity injury(ies) during his in-
service accident beyond those involving 
the left great toe, and that such 
injuries are causally related to his 
below-the-knee amputation of the left 
lower extremity.  

2.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



